DETAILED ACTION
Claims 1 - 15 of U.S. Application No. 17248609 filed on 01/29/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Salamah et al. (US 20070024132; Hereinafter, “Salamah”) in view of Choi Ji Hwan (KR 20190093931; Hereinafter, “Hwan”).
Regarding claim 1: Salamah discloses a stator assembly (14) comprising: a stator core (32) including teeth (72), which are formed along an inner circumferential surface of the stator core (fig.2), extend from one surface of the stator core to an opposite surface (understood as the axial surface) of the stator core (fig. 3), respectively;  a plurality of coils (coils 38), each coil coupled to and connected with a slot (annotated fig. 2 below) formed between the teeth (72) and configured to form a coil winding (38); 

    PNG
    media_image1.png
    485
    686
    media_image1.png
    Greyscale

and a heat radiating device (heat pipe assembly 60) including a first heat radiating member (62) provided at one side of the one surface of the stator core (32; fig. 2) and configured to discharge heat of the coils to an outside (understood as “outside of the core”), such that the coils is cooled, wherein the first heat radiating member (62) includes: a first heat pipe (64) configured to discharge the heat of the hairpin, which is provided in the stator core (fig. 2, and 5), to the outside such that the coils is cooled, and provided at the one side (left side in fig. 2) of the one surface of the stator core (32); and a first fixing member (aperture 76) configured to fix the first heat pipe (62) to the stator core (fig. 2, and 5).
Salamah does not disclose that the coil is made in form of hairpins; stator teeth have through holes formed through one surfaces of the teeth.
Hwan discloses a stator core (200) wherein the coil is made in form of hairpins (300); stator teeth (220) have through holes (221; fig. 3) formed through one surfaces of the teeth (fig. 2-3).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Salamah with the coil is made in form of hairpins; stator teeth have through holes formed through one surfaces of the teeth as disclosed by Hwan to increase the slot fill ration, also to reduce the overall weight, save on materials, and to improve cooling, thus to increase the efficiency of the electrical machine.
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1: the limitations in claim 2, “…a plurality of first heat parts inserted into the through holes of the teeth, which are formed at the one side of the one surface of the stator core, respectively, and configured to absorb the heat of the hairpins coupled to the slots through the teeth; a first connection part provided at the one side of the one surface of the stator core and configured to connect the plurality of first heat parts, which are inserted into the through holes, with each other and to absorb heat of the first heat parts; and a first discharge part provided at the first connection part and configured to discharge heat of the first connection part to the outside” in the combination as claimed are neither anticipated nor obvious over the prior arts of record.
Claims 3-14 are allowable for depending on claim 2.
Regarding claim 15/1: the limitations in claim 15, “…a hairpin winding motor comprising: a stator assembly according of claims 1; a rotor inserted into the stator assembly; a housing configured to receive the stator assembly into which the rotor is inserted; and a spraying device including: a spraying part to cool the stator assembly by spraying oil toward the first heat radiating member included in the heat radiating device of the stator assembly; and a supply part to recover oil deposited on a bottom surface of the housing and to supply the oil to the spraying part, wherein the spraying device cools the stator assembly while simultaneously cooling the hairpin, which is coupled to the slot, from one side of the hairpin to an opposite side of the hairpin, as the oil flows from one surface of the through hole to an opposite surface of the through hole along the first heat part or the second heat part” in the combination as claimed are neither anticipated nor obvious over the prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832